DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-10, 12, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,250,604. It is clear that all the elements of the application claim 1 are to be found in patent claim 1, 11 and 17 (as the application claim 17/569,438 fully encompasses patent claim 11,250,604 B2).  The difference between the application claim 17/569,438 and the patent claim 11,250,604 B2, lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1, 11 and 17 of the patent is in effect a “species” of the “generic” invention of the application claims 1, 12 and 20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1, 12 and 20 is anticipated by claims 1, 11 and 17 of the patent, it is not patentably distinct from claims 1, 11 and 17 of the patent. 

11250604
at an electronic device including one or more processors, a non-transitory memory, one or more input devices, and a display: displaying, on the display, a user interface that includes a first anchor selection affordance and a second anchor selection affordance, 
wherein the first anchor selection affordance is associated with a first anchor, and wherein the second anchor selection affordance is associated with a second anchor; while displaying the user interface: 
receiving, via the one or more input devices, a user input directed to the first anchor selection affordance and the second anchor selection affordance within the user interface to respectively select the first anchor and the second anchor, wherein the first anchor corresponds to a first computer-generated object, and wherein the second anchor corresponds to a second computer-generated object; 

and receiving, via the one or more input devices, a user input to present a computer-generated reality (CGR) scene including one or more CGR objects, wherein the CGR scene is associated with the first anchor and the second anchor; capturing, using a camera, an image of a physical environment; determining that the image of the physical environment lacks a portion corresponding to the first anchor; 
detecting a portion of the image of the physical environment corresponding to the second anchor; and in response to determining that image of the physical environment lacks the portion corresponding to the first anchor and detecting a portion of the image of the physical environment corresponding to the second anchor, displaying, on the display, the CGR scene at a location of the display corresponding to the portion of the image of the physical environment corresponding to the second anchor

17/569438
at an electronic device including one or more processors, a non-transitory memory, a camera, one or more input devices, and a display: displaying, on the display, a user interface that includes an anchor selection affordance associated with an anchor, 
wherein the anchor corresponds to a computer-generated object; 



while displaying the user interface: 
receiving, via the one or more input devices, a first user input directed to the anchor selection affordance 


to select the anchor; 







and receiving, via the one or more input devices, a second user input to present a computer-generated reality (CGR) scene including one or more CGR objects, wherein the CGR scene is associated with the anchor; 
capturing, using the camera, an image of a physical environment; 



detecting a portion of the image that corresponds to the anchor; and in response to determining that the portion of the image corresponds to the anchor, 





displaying, on the display, the CGR scene at a location of the display corresponding to the portion of the image corresponding to the anchor.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nuernberger et al., U.S. Patent Publication Number 2017/0287218 A1.

Regarding claim 1, Nuernberger discloses a method comprising: at an electronic device (18, Head-mounted display) including one or more processors (22), a non-transitory memory (20), a camera (40, optical sensor system), one or more input devices, and a display: 
displaying, on the display, a user interface that includes an anchor selection affordance associated with an anchor, wherein the anchor corresponds to a computer- generated object (paragraph 0048, an indication of an extracted segment, a corresponding candidate anchor feature, may be displayed to a user; corresponding candidate anchor features may include for example, different geometrical features such as planes, cylinders, spheres, curved surfaces, volumes, dimensional, repeating distances between objects, and object-relative locations and orientations) ; 
while displaying the user interface: receiving, via the one or more input devices, a first user input directed to the anchor selection affordance to select the anchor (paragraph 0053, candidate anchor features in the form of planar surfaces, such as planar surfaces corresponding to selected planar surfaces; paragraph 0076, the user may provide a user selection input); 
and receiving, via the one or more input devices, a second user input to present a computer-generated reality (CGR) scene including one or more CGR objects, wherein the CGR scene is associated with the anchor (paragraph 0056, holographic cube may comprise one or more virtual anchor features that may be used to identify and indicate to the user corresponding candidate anchor features; figure 2 and 3); capturing, using the camera, an image of a physical environment (paragraph 0057, HMD device may enable the user to interact with the virtual cube via gaze detection of the user’s gaze at the cube ); detecting a portion of the image that corresponds to the anchor (paragraph 0059, align a linear edge or planar surface of the holographic cube with an edge or surface of a physical object in room); and in response to determining that the portion of the image corresponds to the anchor, displaying, on the display, the CGR scene at a location of the display corresponding to the portion of the image corresponding to the anchor (paragraph 0060, may identify at least one correspondence between a virtual anchor feature of the virtual object and a corresponding candidate anchor feature from a plurality of candidate anchor features in the room; figure 3).

Regarding claim 2, Nuernberger discloses further comprising, after receiving the second user input, receiving, via the one or more input devices, a third user input that dismisses display of the user interface, wherein capturing the image occurs after receiving the third user input (paragraph 0079, a user may deselect one or more corresponding candidate anchor features, it is noted that while Nuernberger does not specifically disclose a third user input, a person of ordinary skill in the art would have recognized the first input as the selection of the anchor, and the second input as the aligning or moving and therefore a third input as the deselection).

Regarding claim 3, Nuernberger discloses wherein the user interface further includes a preview affordance, and wherein the third user input is directed to the preview affordance (figure 2).

Regarding claim 4, Nuernberger discloses wherein displaying the CGR scene at the location of the display corresponding to the anchor includes displaying the CGR scene anchored to the anchor (figure 3).

Regarding claim 5, Nuernberger discloses wherein, in response to a change in perspective of the camera, display of the CGR scene is correspondingly changed on the display (paragraph 0050, a user’s physical environment may be dynamically changing; the user may change positions in the room).

Regarding claim 6, Nuernberger discloses wherein the portion of the image of the physical environment corresponds to a physical object, and in response to a movement of the physical object, display of the CGR scene is correspondingly moved on the display (paragraph 0052, movement of physical objects in the scene, and/or other changes in the physical environment may be addressed).

Regarding claim 7, Nuernberger discloses wherein displaying the CGR scene at the location of the display corresponding to the anchor is performed in response to determining that a plurality of images of the physical environment taken over a threshold amount of time each include the anchor (paragraph 0052, the particular candidate anchor feature will be maintained at its initial three dimensional location in the 3D model; the particular candidate anchor feature is currently being used to align a virtual objects, the predetermined period of time may extend).

Regarding claim 8, Nuernberger discloses wherein the anchor is an anchor image (paragraph 0051, detecting a candidate anchor feature in a frame of image data at a 3D location in the 3D model).

Regarding claim 9, Nuernberger discloses wherein the CGR scene is associated with the anchor image by capturing, using the camera, the anchor image (paragraph 0052, the particular candidate anchor feature will be maintained at its initial three dimensional location in the 3D model until ).

Regarding claim 10, Nuernberger discloses wherein the anchor represents one of a physical horizontal plane, a physical vertical plane, or a physical object (paragraph 0042, candidate anchor features that each correspond to one or more physical features in the room; candidate anchor features in the form of selected 3D linear edges and planar surfaces of physical objects).

Regarding claim 11, Nuernberger discloses wherein the anchor represents a tabletop or floor (paragraph 0074, candidate anchor feature representing the top linear edge 280, enable the user to clearly see the position and orientation of the table edge 280).

Regarding claims 12-19, they are rejected based upon similar rational as above claims 1-6, 8 and 10.  Nuernberger further discloses an electronic device comprising: a camera; a display; one or more input devices; a non-transitory memory; and one or more processors (figure 1; paragraph ).

Regarding claim 20, it is rejected based upon similar rational as above claim 1.  Nuernberger further discloses a non-transitory computer-readable medium having instructions encoded thereon which, when executed by an electronic device including a camera, a display, one or more input devices, and one or more processors, cause the electronic device (paragraph 0114).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/         Primary Examiner, Art Unit 2616